                        IN THE UNITED STATES DISTRIC~ COUR~
                             NORTHERN DISTRICT OF TEXfS
                                                                      r        U.S. DISTRICT COURT
                                                                           NORTIIERN DISTRICT OF TEXAS
                                                                                     FILED

                                                                                  JUL - 9 2019
                                 FORT WORTH DIVISION I
                                                                            CLERK, U.S. DISTRICT COURT
                                                                     1,1

                                                                              By·--'1':""-,----
MARY PERKINS,                                      §                 1
                                                                     '--·------'::::J)c:!:'P::_:'":_Y_ _ _ _ __j
                                                   §
                Plaintiff,                         §
                                                   §
vs.                                                §   NO. 4:18-CV-664-A
                                                   §
ANDREW SAUL, COMMISSIONER,                         §
SOCIAL SECURITY ADMINISTRATION,                    §
                                                   §
                Defendant.                         §



                                               ORDER

        Came on for consideration the above-captioned action wherein

Mary Perkins is plaintiff and Andrew Saul, Commissioner of the

Social Security Administration ("Commissioner"), is defendant.'

This is an action for judicial review of Commissioner's final

decision denying plaintiff's claim for a period of disability and

disability insurance benefits under Title II of the Social

Security Act         ("SSA") and supplemental security income under Title

XVI of the SSA.            On June 21, 2019, the United States Magistrate

Judge issued his proposed findings and conclusions and his

recommendation that Commissioner's decision be affirmed.                                     The

magistrate judge granted the parties until July 5, 2019, to file




        1
         1n her complaint, plaintiff named Nancy Berryhill, Acting Commissioner of the Social Security
Administration, as defendant. On June 17, 2019, Andrew Saul became the Commissioner of the Social
Security Administration. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew Saul
was thus automatically substituted for Nancy Berryhill as defendant.
and serve objections to his findings, conclusions, and

recommendation, and no objections have been filed.     After a

review of the file,   the court accepts the magistrate judge's

recommendation.   Therefore,

     The court ORDERS that Commissioner's decision that based on

plaintiff's application for a period of disability and disability

insurance benefits protectively filed July 6, 2015, plaintiff is

not disabled under§§ 216(i) and 223(d) of the SSA, and that

based on plaintiff's application for supplemental security income

protectively filed July 6, 2015, plaintiff is not disabled under

§ 1614 (a) (3) (A) of the SSA, be, and is hereby, affirmed.

     SIGNED July 9, 2019.




                                 2
